
	

114 HR 192 IH: Stop Handouts to Unauthorized Taxpayers Act of 2015
U.S. House of Representatives
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 192
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2015
			Mr. Bilirakis introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to deny the refundable portion of the child tax credit
			 to individuals who are not authorized to be employed in the United States
			 and to terminate the use of certifying acceptance agents to facilitate the
			 application process for ITINs.
	
	
		1.Short titleThis Act may be cited as the Stop Handouts to Unauthorized Taxpayers Act of 2015 or the SHUT Act of 2015.
		2.Denial of refundable portion of child tax credit to individuals not authorized to be employed in
			 the united states
			(a)In generalSubsection (d) of section 24 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new paragraph:
				
					(5)Identification requirement with respect to taxpayer
						(A)In generalParagraph (1) shall not apply to any taxpayer for any taxable year unless the taxpayer includes the
			 taxpayer’s social security number on the return of tax for such taxable
			 year or otherwise demonstrates on the return that the taxpayer is
			 authorized to be employed in the United States.
						(B)Joint returnsIn the case of a joint return, the requirement of subparagraph (A) shall be treated as met if
			 either spouse meets such requirement.
						(C)Omission treated as mathematical or clerical errorAny failure to meet the requirement of subparagraph (A) shall be treated as a mathematical or
			 clerical error and assessed according to section 6213(b)(1)..
			(b)Conforming amendmentSubsection (e) of section 24 of such Code is amended by inserting with respect to qualifying children after Identification requirement in the heading thereof.
			(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			3.Termination of certifying agent programEffective on the date of the enactment of this Act, no Individual Taxpayer Identification Number
			 may be issued by the Secretary of the Treasury (or any delegate of such
			 Secretary) unless the supporting documentary evidence is submitted to such
			 Secretary or any delegate of such Secretary who is an employee within the
			 Department of the Treasury.
		
